Citation Nr: 0710128	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-32 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for gastroenteritis.  


REPRESENTATION

Appellant represented by:	Valerie G. Adams, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Veteran, T.R., Dr. R, G.R.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.  

In a February 1998 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for a gastrointestinal condition.  The veteran was notified 
of that decision the following month, but did not appeal.  As 
such, that decision is final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for gastroenteritis (previously denied as a gastrointestinal 
condition).  

In March 2005, the veteran testified before RO personnel.  At 
the hearing the veteran withdrew from appeal his claim for 
service connection for tinea versicolor.  In December 2006, 
the veteran testified during a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  During the hearing, 
the undersigned granted a 30-day abeyance period within which 
to allow the veteran to submit additional evidence.  The 
record reflects that no additional evidence has been received 
by the Board during the prescribed period.  

The Board's decision on the veteran's petition to reopen his 
claim for service connection for gastroenteritis is set forth 
below.  The veteran's underlying claim for service connection 
for gastroenteritis, on the merits, is addressed in the 
remand following the decision.  


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for gastroenteritis.  Although notified of that denial the 
following month, the veteran did not appeal the decision.  

2.  Additional evidence associated with the claims file since 
the RO's February 1998 denial was not previously before 
agency decision makers, is not cumulative or duplicative of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The February 1998 decision that denied the veteran's 
petition to reopen a claim for service connection for 
gastroenteritis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Since the February 1998 decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for gastroenteritis are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

As indicated above, the veteran's petition to reopen his 
claim for service connection for gastroenteritis was 
considered and denied in February 1998.  

Although notified of the RO's February 1998 denial the 
following month, the veteran did not appeal that decision; 
hence, it is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran sought to reopen his claim on July 25, 2001.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  (Parenthetically, the Board 
notes that regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2006)).  Given 
the July 25, 2001, date of claim culminating in the instant 
appeal, the Board will apply the version of 38 C.F.R. § 
3.156(a) in effect prior to August 29, 2001.)  

During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
now under consideration was the February 1998 decision.  
Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In the February 1998 decision, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to warrant reopening of his claim for service 
connection for gastroenteritis.  In particular, the RO noted 
that a letter from Robert S. Kaufmann, M.D., dated in 
September 1997, had not provided evidence that the veteran's 
gastrointestinal disability had been incurred during service.  

Evidence added to the record since the RO's February 1998 
rating decision, includes medical treatment records, lay 
statements from the veteran's friends and family, and hearing 
testimony provided by the veteran and witnesses.  In 
addition, the record reflects an April 2005 statement from 
Robert L. Ricks, M.D., a friend of the veteran.  In his 
statement, Dr. Ricks notes the veteran's history of treatment 
in service for gastrointestinal complaints.  He additionally 
added, 

[The veteran's] post army medical history has 
many treatments for the same condition at the [        
] Clinic and in [l]ocal hospitals over the 
years.  It seems to me that the recrudescence 
of the same illness, all related to the 
gastrointestinal system, are pathogonomic of 
his chronic illness which began in Vietnam.  

Furthermore, an April 2005 statement from Dr. Kaufmann 
reflects that the veteran had been a patient of his since 
returning from Vietnam, and that since that time, the veteran 
had continuously been treated for severe gastrointestinal 
problems.  Dr. Kaufmann noted that he had reviewed the 
veteran's service medical records.  He opined as follows, 

It is my personal and professional opinion that 
[the veteran's] medical problems and appalling 
circumstances in Vietnam are the major cause of 
the conditions he continues to experience 
today.  

The Board finds that the above-noted medical opinions provide 
a basis for reopening the claim for service connection for 
gastroenteritis.  Such evidence is new in that it was not 
previously of record and is not cumulative or duplicative of 
evidence previously considered.  In this regard, Dr. 
Kaufmann's opinion in April 2005 notes a direct relationship 
between the veteran's current gastrointestinal condition and 
service.  In his September 1997 statement, Dr. Kaufmann did 
not provide any such direct link.  Furthermore, the evidence 
is also material for purposes of reopening.  Here, the Board 
notes that when the new evidence is viewed in relation to 
that evidence of record at the time of the February 1998 
final RO decision, it is relevant to the claim, and to the 
extent that it appears to support the claim, a fact not 
evident at the time of the February 1998 rating decision, is 
so significant that it must be considered to fairly decide 
the merits of the claim.  

While the additional evidence received, without more, would 
not necessarily warrant an allowance of the claim, the Board 
emphasizes that to constitute new and material evidence for 
the purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
gastroenteritis are met.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for gastroenteritis 
has been received, the appeal is granted.  


REMAND

In light of the Board's conclusion that the claim for service 
connection for gastroenteritis is reopened, the claim must be 
considered on a de novo basis.  Furthermore, the Board also 
finds that additional development on the question of medical 
nexus with regard to the claim on appeal is necessary.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  See 38 
U.S.C.A. § 5103A(d).  

The veteran is noted as being a recipient of the Combat 
Infantryman Badge (CIB).  He has testified that while in 
Vietnam, his unit would sometimes remain in the field for 15 
days at a time.  In those situations where the unit's fresh 
drinking water would run out, the soldiers resorted to 
drinking water from rivers, streams, or creeks, which was 
described as being the color of chocolate milk.  According to 
the veteran, the soldiers would treat the water with quinine 
tablets.  

A review of the veteran's service medical records reflects 
that in November 1964, the veteran was treated for complaints 
of vomiting.  The impression was viral syndrome.  In 
September 1965, the veteran was hospitalized for complaints 
of stomach cramps and vomiting.  Clinical examination 
revealed a soft abdomen and the veteran's liver was not 
palpable.  The impression was acute gastroenteritis.  In 
December 1965, the veteran was hospitalized for fever and 
chills, with no diaphoresis.  The veteran had no nausea, 
vomiting, or diarrhea.  Malaria was initially diagnosed; 
however a subsequent test did not reveal malaria.  
Examination of the veteran's abdomen did not reveal any 
abnormality.  The diagnoses were observation for malaria, no 
disease found; and flu-like symptoms.  

A review of the relative medical findings post service 
reflect that in May 1970, the veteran was hospitalized at a 
Veterans Administration facility with complaints of abdominal 
cramping and vomiting.  The impression was that the veteran 
had a nonspecific type of gastroenteritis.  In October 1979, 
an abdominal sonogram, upper GI and gallbladder series, as 
well as an esophago gastroduodenoscopy, were all reported as 
normal.  Also in October 1979, a Crawford W. Long Memorial 
Hospital discharge summary notes a diagnosis of acute 
gastritis and toxic hepatitis.  The veteran was noted to have 
"some ethanol history."  The veteran was discharged on 
Antabuse.  Thereafter, a December 1983 treatment record again 
reflects a diagnosis of gastritis and toxic hepatitis.  

A July 1984 statement from Robert J. Ollins, M.D., who 
apparently was treating the veteran at that time, notes that 
following a review of the veteran's service medical records, 
he did not believe that the records contained enough 
information to determine whether or not a service-connected 
medical problem had occurred.  

In December 1984, the veteran was seen at Crawford W. Long 
Memorial Hospital of Emory University.  He was noted to 
complain of acute epigastric pain, nausea and vomiting the 
day of admission.  The veteran reported ethanol ingestion 
during a recent 24-hour period and also reported similar 
episodes of pain in the past.  The hospital report also noted 
that the veteran was positive for frequent ethanol use.  A 
review of the veteran's systems was unremarkable.  

A February 1985 treatment record from Dr. Kaufmann notes the 
veteran's diagnosis for probable acute recurrent pancreatitis 
with ketonuria and dehydration, as well as persistent 
hyperbilirubinemia which was identified as probable Gilbert's 
disease.  

A May 1994 discharge summary from Crawford W. Long Memorial 
Hospital of Emory University notes that the veteran was 
admitted with complaints of abdominal pain, nausea, and 
vomiting.  The discharge diagnosis was severe esophagitis 
with intractable vomiting, hypertension, history of recurrent 
pancreatitis with ketonuria and dehydration, and Gilbert's 
disease.  A June 1999 Maryview treatment note reflects that 
the veteran had come to the emergency room with complaints of 
increased abdominal pain and vomiting.  The veteran reported 
that he had had some beer and rum that day.  The impression 
was gastritis, rule out peptic ulcer disease versus 
pancreatitis.  The discharge instructions included abstaining 
from alcohol.  

An April 2001 treatment note from Dr. Kaufmann reflects a 
report that the veteran had a history of pancreatitis.  
Likewise, as noted above, April 2005 statements from Dr. 
Kaufmann and from Dr. Ricks relate the veteran's 
gastroenterological condition(s) to service.  

The Board is well aware that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim.  An adequate statement of 
reasons and bases must be provided if further development is 
sought.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003); see also 38 C.F.R. § 3.304(c) (The development of 
evidence in connection with claims for service connection 
will be accomplished when deemed necessary but it should not 
be undertaken when evidence present is sufficient for this 
determination.).  As noted above, both Dr. Kaufmann and Dr. 
Ricks have related the veteran's current gastrointestinal 
problems to service.  

At the same time, the Board notes that the probative weight 
given to a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Here, neither the opinion of Dr. Kaufmann or Dr. 
Ricks is necessarily supported by any clinical data.  
Furthermore, a number of medical records reflect the 
veteran's treatment for abdominal and gastrointestinal 
complaints following his consumption of alcohol.  

Thus, in light of the veteran's acute symptomatology in 
service, the post-service medical findings, and the lack of 
clinical data or other rationale to support the medical 
opinions provided by Dr. Kaufmann or Dr. Ricks, the Board 
finds that a well-reasoned medical opinion addressing the 
nature and etiology of the veteran's claimed gastroenteritis, 
which is based upon consideration of the veteran's documented 
history and assertions through review of the claims file, is 
needed to fully and fairly evaluate the claim on appeal.  
38 U.S.C.A. § 5103A(d).  Hence, the RO should arrange for the 
veteran to undergo a VA Gastroenterological examination.  See 
Shoffner v. Prinicipi, 16 Vet. App. 208, 213 (2002) (VA has 
the discretion to decide when additional development is 
necessary).  

The Board notes that the veteran's failure to report to any 
such scheduled examination, without good cause, may result in 
the denial of his claim for service connection on appeal.  
See 38 C.F.R. § 3.655(b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED for the following 
action:

1.  A letter should be sent to the 
veteran and his attorney requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
to undergo a VA Gastroenterological 
examination.  All appropriate testing 
should be conducted and all clinical 
findings should be reported in detail.  
The examiner should be asked to review 
the claims file (with particular 
attention given to the April 2005 medical 
opinions of both Dr. Kaufmann and Dr. 
Ricks) and examine the veteran and 
identify any current gastroenterological 
disabilities.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
identified gastroenterological disability 
is related to the veteran's period of 
military service.  

The examiner should set forth all 
examination findings, and the bases for 
any opinion should be explained in detail 
and supported by clinical data or other 
rationale.  

3.  After undertaking any other 
development deemed appropriate, the claim 
on appeal should be readjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case (SSOC).  The 
veteran and his attorney should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


